DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 03/14/2022 to application filed on 02/09/2017 which has priority filed 10/31/2007.
Claims 43-44, 46-48, 51-52, 54-57, 59-60 are pending in the case. Claims 43, 51 and 56 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 43-44, 46-48, 51-52, 54-57, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al., US 6489968, in view of Liu et al., US 6,839,680, Barg et al., US 2002/0070953, and Tunguz-Zawislak, US 8380691.
Regarding independent claim 43, Ortega teaches a method comprising:
providing, via a computing device over a network for display on a display of a plurality of user computing devices, a user interface associated with a website, said user interface displaying a set of content items (Ortega, fig.1A; web page comprising items/categories);
receiving, at the computing device, user interaction information associated with a user interaction with said user interface by a plurality of users, said user interaction information providing an indication as to a type of interaction performed by each user of the plurality of users respective to at least one content item in the set, and an identifier associated with said at least one content item (Ortega, col.6, lines 25-29; user activity includes category-click through action, click count, and item/category identifier);
storing, via the computing device upon receiving said user interaction information, said user interaction information in storage associated with said computing device (Ortega, fig.2,; col.9, line 65 – col.10, line 67);
converting the stored user interaction information into an activity log for said website, said conversion comprising identifying which content items are identified in said user interaction information and when said content items were interacted with, and generating the activity time log based on said identification, said activity time log providing a computer-readable timeline of information indicating an order when content items in the set of content items were interacted 
sampling, via the computing device, each content item in said set of content items in order to identify values indicating interactions on said website of the content items (Ortega, figures 1A, 1B; col.3, lines 12-18; col.6, lines 24-25, lines 40-60; col.7, lines 51-59; col.8, lines 32-59; col. 11, lines 37-43; col. 17, lines 4-22; each of items is analyzed to identify a feature item based on values of purchase counts, click-through rate and/or other user activity, so that the feature item is put on top list in the web page);
identifying, via the computing device, from said activity log in accordance with said sampling of each content item in said set of content items, a predetermined interaction was performed on a predetermined content item in said set, said identification of when the predetermined interaction was performed is based on the type of the user interaction that was respective to the at least one content item (Ortega, fig.6; click-through rates for items/categories); and
optimizing, via the computing device, said website user interface based on said identification, said optimization comprising modifying a layout and presentation frequency of the set of content items based on a priority of the predetermined interactions with said predetermined content item (Ortega, figures 1A, 1B; col.3, lines 12-18; col.6, lines 24-25, lines 40-60; col.7, lines 51-59; col.8, lines 32-59; col. 11, lines 37-43; col. 17, lines 4-22; put feature item on top list in the web page).

Liu teaches analyzing, via the computing device, the stored user interaction information, and based on said analysis, identifying data indicating, for each user interaction of each user of the plurality of users, a type of interaction performed, a cookie indicating an identity of a user that performed the interaction, information identifying at least one content item that was interacted with, and a time of the user interaction (Liu, col.11, line 58 – col.12, line 45; col.17, lines 27-29; analyzing stored web event records during visiting a web site to identify a type of user interaction, such as a click-through or a page view, a user identifier from a cookie, URL of the page; and a start time when activity began to generate user-category hash tables); and
generating, via the computing device, an activity time log for an aggregate of users for the website based on said analysis, the activity time log providing a computer-readable timeline of information indicating an order of when content items in the set of content items were interacted with by each user of the plurality of users (Liu, fig.11; col.33, lines 26-60; based on web event records, create user-category hash tables providing timeline of data indicating categories were interested/clicked for each of users).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Liu’s teaching and Ortega’s teaching to include creating an activity time log based on the analysis, since the combination would have facilitated the determine of user’s interests and trends based on a time period as Lui disclosed. 
Barg teaches identifying, via the computing device, from said activity time log, when a predetermined interaction was performed on a predetermined content item in said set, said identification based on the time and type of the user interaction that was respective to the at least one content item (Barg, [0164], [0169], [0174], [0199], [0202]; displaying data on site activity by time; displaying data on click-through rates).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Barg’s teaching into Lui and Ortega’s teaching to identify a predetermined interaction based on time and type of user interaction, since the combination would have facilitated the identification of items/categories has been clicked through by each day/time period as well as provided activity data visualization as Barg disclosed. 
Tunguz-Zawislak teaches sampling content items corresponding to a subset of users of the plurality of users, the subset of users being a percentage of the plurality of users (Tunguz-Zawislak, col.10, lines 14-36; click-through rates based on a subset of users who are single, have active blogs or update their blogs regularly).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Tunguz-Zawislak’s teaching into Barg, Lui and Ortega’s teaching to include sampling content items corresponding to a subset of users of the plurality of users, the subset of users being a percentage of the plurality of users, since the combination would have facilitated the identification of items have been clicked-through based on a group of users having a same category/interest instead of based on huge number of all users.
Regarding claim 44, which is dependent on claim 43, Ortega teaches further comprising: causing the optimized website user interface to be displayed on said display of said user devices (Ortega, figures 1A, 1B; col.3, lines 12-18; col.6, lines 24-25, lines 40-60; col.7, lines 51-59; col.8, lines 32-59; col. 11, lines 37-43; col. 17, lines 4-22; put feature item on top list in the web page)
Regarding claim 46, which is dependent on claim 43, Ortega teaches further comprising: determining a placement within the user interface of each content item based on information in said activity time log, wherein said modified layout is based on said determination (Ortega, figures 1A, 1B; col.3, lines 12-18; col.6, lines 24-25, lines 40-60; col.7, lines 51-59; col.8, lines 32-59; col. 11, lines 37-43; col. 17, lines 4-22; put feature item on top list in the web page;).
Regarding claim 47, which is dependent on claim 43, Ortega teaches further comprising: determining a frequency with which each user interacted with each content item in said set based on the activity time log, wherein said modified layout is based on said determination (Ortega, figures 1A, 1B; col.2, lines 44-54; col.3, lines 12-18; col.6, lines 24-25; col.7, lines 51-59; col.8, lines 32-59; col. 11, lines 37-43; col. 17, lines 4-22; based on particular user’s activity, dynamically selecting items as featured item stored in a table to display it on the top list of a web page).
Regarding claim 48, which is dependent on claim 43, Ortega teaches wherein said predetermined interaction is identified by said website (Ortega, fig.6; click through rate)
Claims 51-52, 54-55 are for a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a computing device, perform the method of claims 43-44, 46-47 respectively and are rejected under the same rationale.
Claims 56-57, 59-60 are for a computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic to perform the method of claims 43-44, 46-47 respectively and are rejected under the same rationale.

Response to Arguments 
7.	Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
	Applicant mainly argues that “Applicant respectfully submits that there is simply no teaching in Ortega regarding storing user interaction information and then generating, after analyzing the stored information, a new activity log based therefrom. As supported in at least paragraph 0023 of the published Specification, the claims are reciting, inter alia, storing a web log of activity, then creating a time log of activity based therefrom, which is a different data
structure entirely from Ortega. Thus, there is no such teaching of creating a separate data structure in Ortega, as is specifically claimed… Liu creates a time log for each user that indicates which sites each user visited during the day. In contrast, the claims recite generating an activity time log for users’ interactions with content items of a website. There is a clear difference in that Liu only tracks the locations users visit on a network (e.g. a user went to the Yahoo! website)
whereas the claims provide a time log of content interactions of users on a website (e.g., a
user went to the Yahoo! website and first looked at a sports related video at time 1 then
clicked a news article at time 2 and did a search at time 3)” (Remarks, pages 9-10).
	Examiner respectfully disagrees. Liu teaches based on a web event records, create user-category interest time model which is sorted by start time to describing user’s level of interest in a category over time period (Liu, figures 11-12; col.33, lines 26-60). Therefore, Liu teaches “generating an activity time log based on the stored data” and “computer-readable timeline of information indicating an order of when content items in the set of content items were interacted with by each user”. Liu teaches analyzing a web event records during visiting a web site to identify a user ID, URL of the web site, event type that the user interacts with the web site, such as click-through, purchase or a page view, a start time and end time of the event (Liu, col.11, line 58 – col.12, line 45; col.17, lines 27-29). Therefore, Liu also teaches a time log of content interactions of users on a website.

	Applicant mainly argues that “The claimed sampling involves identifying values of interactions from content items corresponding to a subset or users, not assigning interactions predetermined values, as in Ortega.  Further, Ortega never samples content item corresponding to a subset of users where the subset of users is a percentage of the plurality of users. Moreover, the sampling claimed is a specifically defined technical step, which is not simply assigning weights, but provides a reduction of computer processing usage by sampling content items corresponding to a subset and not all users of the plurality of users” (Remarks, page 11)
Examiner respectfully disagrees.  Ortega teaches data of each of items is analyzed to identify a feature item based on values of purchase counts, click-through rate and/or other user activity, so that the feature item is put on top list in the web page.  This indicates that values of number of purchase and click-through must be identified. Therefore, Ortega teaches “sampling, via the computing device, each content item in said set of content items in order to identify values indicating interactions on said website of the content items”. Besides, new found prior art, 
Tunguz-Zawislak teaches click-through rates based on a subset of users who are single, have active blogs or update their blogs regularly. Therefore, the combination of Tunguz-Zawislak and Ortega teaches the claimed language.

	Applicant mainly argues that “Applicant submits that changing the domain hierarchy of a web site, and the availability of items on pages within the web site’s domain, would not be recognized by a person of skill as structurally or functionally the same as optimizing a website user interface in the manner specifically claimed. That is, changing the scheme of a domain’s
path, or changing a hierarchy of pages, is not structurally or functionally the same as
modifying a layout and presentation frequency of the set of content items based on a
priority of the user interactions with said predetermined content item, as is claimed” (Remarks, pages 11-12).
Examiner respectfully disagrees.  Ortega teaches enhancing book items/categories in a higher level in of a tree in a webpage for the users select/interact with.  Therefore, Ortega teaches optimizing a website user interface.  Ortega teaches re-arrange book items/categories in a higher level of the tree based on popularity levels of user’s activity data.  Therefore, Ortega teaches modifying a layout and presentation frequency of the set of content items based on a priority of the user interactions with said predetermined content item.

	Applicant mainly argues that “Further, there is no motivation in any of the references to modify them to change the functionality of what is taught and claimed in the instant application. Nor is there any teaching or suggestion or motivation to combine the references to achieve what is taught in the instant application, and using the instant application as a roadmap to combine the art is impermissible hindsight reconstruction” (Remarks, pages 12-13).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all references teache click-through rates and combination would determine of user’s interests based on click-through rates from users.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Yu, US 20020198979 teaches click count rates for a community (group of users).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/Primary Examiner, Art Unit 2177